DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on April 11, 2022.  In particular, claim has been amended to limit the amount of the styrene in the composition as well as indicate the nitrogen adsorption specific surface area of the silica.  This combination of limitations was not present at the time of the previous office action. Also, claims 7 and 8 are newly presented and require new grounds of rejection.  Thus, the following action is properly made final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-8is/are rejected under 35 U.S.C. 103 as being unpatentable over Weydert et al (US 2006/0060285) in view of Zhang et al (US 2008/0066838) with evidence provided by Hochi (US 2006/0160945).
	Regarding claims 1 and 4-5, Weydert teaches a rubber composition (Abstract) having a rubber component comprising a styrene butadiene rubber (Abstract), a fine particle silica which ranges in size from 10 to 50 nanometers ([0038]) and a silane coupling agent with the following structure:

    PNG
    media_image1.png
    30
    118
    media_image1.png
    Greyscale
([0043])

    PNG
    media_image2.png
    98
    322
    media_image2.png
    Greyscale

which contains an alkoxysilyl group where the R groups are an alkoxy group and Alk Is a divalent hydrocarbon with 1 to 18 carbon atoms ([0043]).    The rubber composition contains 60 to 90 phr of the styrene butadiene rubber which contains from 35-45 % styrene (Abstract).  Therefore, the amount of the styrene can be calculated to range from 21 to 40.5 phr.  Weydert teaches that the composition contains 50 to 150 phr of silica (Abstract).  Therefore, A x B can be calculated to range from 1050 to 6075.  Weydert teaches that the composition contains 50 to 150 phr of silica (Abstract).  The silica can be Z1165MP (Table 1) which has a nitrogen adsorption specific surface area of 165 m2/g (Hochi, [0034]).
	Weydert teaches that various additives can be added to the composition ([0052]), however fails to teach the addition of a solid resin with the required softening point.
	Zhang teaches a rubber for use in a tire (Abstract) which includes a solid resin with a softening point of 90 to 110 C (which would be solid at room temperature) ([0059]).
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the solid resin of Zhang as an additive of Weydert.  One would have been motivated to do so in order to receive the expected benefit of enhancing the traction of the tire (Zhang, [0055]).
	Regarding claim 6, Weydert teaches a pneumatic tire comprising a tread made from the rubber according to claim 1.  
	Regarding claim 7-8, modified Weydert teaches that the solid resin is present in the amount from 2 to 12 phr (Zhang, [0061]).

Response to Arguments
The 35 USC 112 1st paragraph rejection set forth in paragraph 4 of the office action mailed on January 11, 2022 has been withdrawn in light of applicant’s amendment filed on April 11, 2022.
Applicant's arguments filed April 11, 2022 have been fully considered but they are not persuasive for the reasons set forth below:
Applicant’s argument: The claims have been amended so that the significance of the comparative test results in the record has now increased.  The presently claimed invention shows advantageous properties such as abrasion resistance, wet grip performance and/or rolling resistance over the comparative examples.
Examiner’s response:  The examiner has considered the data in the Tables and the data remains not commensurate with that of the claimed invention.  For example, the amount of silica in the examples ranges from 50-80, however, there are no examples above 80 or below 50 to show the criticality of that claimed range.  The same can be said of the silane coupling agent, for example, what at loadings under 6.5 phr?  The scope of the claimed invention allows for any amount of the silane coupling agent.  There is no data which shows that the unexpected results occur at loadings of 1 phr or 10 phr.  Only one type of solid resin with only one glass transition temperature is exemplified.  Therefore, applicant’s argument of unexpected results over the entire claimed range is not persuasive.  
Applicant’s argument:  Weydert does not teach resins with the specified softening point and are not exemplified.
Examiner’s response:  This was taught by the secondary reference, Zhang.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant’s argument:  Weydert teaches a very large number of silane coupling agents which predominantly include compounds where m = 1-3.
Examiner’s response:  Weydert also teaches that the silane coupling agents can have a linking group can be where m can be a hydrocarbon with 1 to 18 carbon atoms ([0043]).
Applicant’s argument:  Weydert teaches that the composition contains 50 to 150 phr of silica (Abstract).  Therefore, A x B can be calculated to range from 1050 to 6075.  Two examples fall within the claimed A/B range and two examples are outside the claimed A/B range.  Weydert fails to exemplify a composition with silica in the amount of 80 phr or less. Weydert fails to exemplify a silane coupling agent where m=3.  Weydert fails to exemplify the selective A/B range together with the silica at 80 phr and a silane coupling agent with m=3.
Examiner’s response:  While Weydert may not exemplify a composition with all the recited components in the recited amounts, it does not obviate the teaching within the body of the specification of the reference.  It does not preclude the use of such teachings and motivations to combine references to arrive at the presently claimed invention.  
Applicant’s argument:  Weydert fails to disclose a basis for a person to select out a solid resin, a silica in the amount of 80 phr or less, a silane coupling agent with m=3 and employ an A/B range of 3000 or less.
Examiner’s response:  The solid resin is taught by the secondary reference, Zhang.  The examiner has provided a proper motivation to combine the references.  As for the other limitations, a person of ordinary skill in the art would select the other components because Weydert teaches all those limitations and as guided by the references, it would have been obvious.
Applicant’s argument:  Zhang fails to teach or disclose a silica have the required particle size, the silane coupling agent, the recited A/B range.
Examiner’s response:  This was taught by the primary reference, Weydert.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s argument:  Zhang fails to exemplify or prefer any resin having the recited softening point.  
Examiner’s response:  While Zhang may not exemplify a composition with the recited solid resin, it does not obviate the teaching within the body of the specification of the reference.  It does not preclude the use of such teachings and motivations to combine references to arrive at the presently claimed invention.  
Applicant’s argument:  Zhang fails to exemplify the silica and/or the silane coupling agents.
Examiner’s response:  These are taught by the primary reference, Weydert. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s argument:  One would not seek to combine the Weydert and the Zhang references because Weydert requires a silica and silane coupling agent and Zhang requires a superabsorbent polymer but not any silica.
Examiner’s response:  The examiner notes that both Weydert and Zhang references are drawn to rubber compositions for use in tire tread compositions and, as such, are in the same field of endeavor and are appropriate to combine. 
Applicant’s argument:  The examiner asserts that the examples only employ silane coupling agents having m=8 linking group number.  It is noted that the Comparative examples show employ m=3.  Applicant need only compare against the closest prior art.
Examiner’s response:  The MPEP notes in section 716.02(d) that the applicant needs to show unexpected results over the entire claimed range and not only in comparison with that of the closest prior art.  The examiner notes that the data presented is still not commensurate in scope with that of the claimed invention (please see above).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764